Case 1:18-cV-22651-FA|\/| Document 15 Entered on FLSD Docket 01/31/2019 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division
Case Number: 18-22651-CIV-MORENO

STRIKE 3 HOLDINGS, LLC, a limited liability
company,

Plaintiff,

VS.

JOHN DOE, subscriber assigned IP address
73.244.52.61, an individual,

Defendant.
/

FINAL ORDER OF DISMISSAL AND ORDER
DENYING ALL PENDING MOTIONS AS MOOT

THIS CAUSE came before the Court upon Plaintift‘s Notice of Voluntary Dismissal
Without Prejudice of John Doe (D.E. 14), filed on Janua§y 28, 2019.

THE COURT has considered the notice and the pertinent portions of the record, and is
otherwise fully advised in the premises Defendant has neither answered the complaint nor
moved for summary judgment. It is

ADJUDGED that this Cause is DISMISSED without prejudice, with each party bearing
its own fees and costs. See Fed. R. Civ. P. 41(a)(l)(A)(i). Further, all pending motions are
DENIED as MOOT with leave to renew if appropriate. `/

DONE AND ORDERED in Chambers at Miami, Florida, this ;/ of January 2019.

  

 

FEDERIQH’A. MoRENo

UNITED STATES DISTRICT JUDGE
Copies furnished to:
Counsel of Record

